Citation Nr: 1233368	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  09-37 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a disability manifested by night sweats, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from August 2001 to October 2004.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions in July 2008 and in December 2008 that, in pertinent part, denied service connection for an acquired psychiatric disability, to include PTSD; and for night sweats.  The Veteran timely appealed.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran and his representative when further action is required.


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Acquired Psychiatric Disability

The Veteran claims that he has PTSD, and there are clinical assessments of PTSD of record.  

Service connection requires a current medical diagnosis of PTSD, medical evidence of a nexus between current symptomatology and the specific claimed in-service stressor, and credible supporting evidence that the claimed in-service stressor actually occurred.  See 38 C.F.R. § 3.304(f).  

The Veteran's Form DD 214 indicates that he was awarded the Global War on Terrorism Expeditionary Medal and Service Medal, among other awards and medals; and that his primary specialty was in heavy wheeled vehicle mechanics.  He served in Iraq from April 2003 to April 2004.

In July 2008, the Veteran described his activities in Iraq; and indicated that his unit had to convoy 300 miles from Kuwait to Baghdad.   He was a driver of a five-ton dump truck, and found the incident stressful because one did not know when one might hit a bomb or improvised explosive device.  He reportedly gripped the steering wheel so hard that it started hurting his hands.  He tried to anticipate the danger or explosion before it could happen, and watched for any and everything on the road.  There were dead animals and blown up vehicles all over.  His unit was also called upon to help support the rescue, and transport of casualties from the United Nation's bombing site.  The Veteran indicated that he helped load dead bodies and wounded civilians onto the truck; and that there were blood and body parts everywhere.  He found the incident stressful because he had never seen so much destruction or that many people hurt at one time.  The Veteran then was responsible for rinsing the blood from off the back of the truck.  The Veteran reported that he still awoke in cold sweats because of the intense nightmares associated with this incident.  The Veteran also described working on shifts on guard force duty, which consisted of working four hours on and two hours off daily for a period of three months.  He found this stressful because he always was on high alert; any noise or loud sound startled him.

In November 2008, VA determined that the information required to corroborate the stressful events described by the Veteran was insufficient to send to the U.S. Army and Joint Services Records Research Center (JSRRC).

In July 2010, VA amended its adjudication regulations regarding claims for service connection for PTSD by liberalizing the evidentiary standard for establishing the required in-service stressor.  The amendment eliminates the requirement of evidence corroborating the occurrence of claimed in-service stressors related to the Veteran's fear of hostile military or terrorist activity, and provides that the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 75 Fed. Reg. 39,843 (July 13, 2010).  The amendment is intended to facilitate timely processing of these claims, and is applicable to claims pending before VA on the effective date of the final rule (July 13, 2010), as well as to claims filed after that date.

In May 2012, the Veteran reported that he still suffered from PTSD, and that his disability had gotten worse.  He reported that his behavior had become very violent, and required medical assistance.

The Board is required to analyze the credibility and probative value of the evidence of record.  In light of the recent change in the regulations pertaining to service connection for PTSD in situations involving fear of hostile military or terrorist activity, the Board is of the opinion that an examination is needed to determine whether the Veteran currently meets the criteria for a diagnosis of PTSD based on the in-service stressor(s).  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2011).  

Night Sweats

The Veteran also contends that service connection for a disability manifested by night sweats is warranted either as part and parcel of his acquired psychiatric disability, to include PTSD; or on the basis of his service in the Southwest Asia Theater of operations during the Persian Gulf War.  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

On remand, an examination should be scheduled to ascertain whether the Veteran currently has disability manifested by night sweats that is attributable to service.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder treatment records for PTSD and/or for night sweats from the Atlanta VA Medical Center, dated from May 2008 to present.  

2.  Schedule the Veteran for an examination by a VA psychiatrist to determine whether the diagnostic criteria for PTSD are met.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the report of examination should note review of the claims file.

All necessary special studies or tests, to include psychological testing and evaluation, such as the Minnesota Multiphasic Personality Inventory, and the Mississippi Scale for Combat-Related PTSD, should be accomplished.  

PTSD:  The examiner should determine whether the Veteran currently suffers from PTSD related to his fear of hostile military or terrorist activity while on active duty and whether it is adequate to support a diagnosis of PTSD.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

Psychiatric Disability Other than PTSD:  If a psychiatric disability other than PTSD is diagnosed, the examiner should indicate whether it is as likely as not (50 percent probability or greater) related to the Veteran's active service.  The examination report should include the complete rationale for all opinions expressed. The examiner should provide a rationale for the opinions.

Night Sweats:  The examiner should indicate whether there are objective indications of a qualifying chronic disability manifested by night sweats; or whether such objective indications may be attributed to any other known diagnosis.

For any such manifestations attributed to a known diagnosis, the examiner should indicate whether there is a 50 percent probability or greater that the diagnosed illness had its onset in service or is otherwise related to a disease or injury in service-specifically, to include the claimed in-service stressors as reported by the Veteran, or other incidents of active service.  Again, the examiner should provide a rationale for the opinions.

3.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claims on appeal.  If the benefits sought are not fully granted, the RO or AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and his representative until they are notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
DAVID L. WIGHT
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


